Title: To James Madison from Simon Lynch, 28 July 1804 (Abstract)
From: Lynch, Simon
To: Madison, James


28 July 1804, Nantes. “Three months being now elapsed since I discharge the Duties of Deputy Commercial Agent of the United states, I have the honor of transmitting a quarterly report of the American vessels which have during that space of time, made their appearance in this port. I think proper to accompany the same with such remarks and observations, as have an intimate relation with the Subject; In my letters of the 1st. of May & 10th. June last, You will have found enclosed, agreeable to Your direction⟨s,⟩ distinguished tables of Duties payable here for anchorage, Buoys, Piers and generally Such as are levied on foreign Vessels. The case of the Ship Minerva of Boston capt. Job. Willm. Hall stated in my last of the 10th. June, and the Decision which took place, will have indisputably proved that no American vessel coming to france from England, or which during the course of her voyage from America to Europe has touched in any port of England, can be in future admitted to entry in any port of france; I recommended on the Occasion, in order to avoid unexpected detentions, Expenses and disappointments, that the vessels bound for Europe, with Some views of coming to france should touch at the Island of Ré for informations on Markets, & not at Cowes, or at falmouth as customary. The laws on Customs are extremly rigid in france at present, and enforced in all ports without mercy; twenty four hours after the arrival of a Vessel, a Manifest of the cargo must be produced, and no error or ommission whatever can be excused, Should any be found out, in unloading the cargo, the collector of the port determines the fine to be paid, if the Amount of the goods ommitted in the Declaration, less or more does not exceed fr300₶. If it exceeds that Sum, the right of Determining the fine then devolves on the Director general of the Customs residing at Paris. Several Americans have been condemned to heavy fines for such unvolontary errors committed in Manifests and have left france highly incensed, after having experienced how different the principles adopted in france, are with those m⟨ore?⟩ justly and liberally established in America, where after a Manifest and report of a cargo has been Sworn to & delivered Liberty is granted to extend it when a greater quantity of Goods, wares and Merchandise is afterwards discovered in the vessel.
“The 14th. of May last, nine Mariners of the Ship Planter of Norfolk Capt. Wilson Boush appeared before me and unanimously and positively declared that through Strong Motives th⟨ey⟩ would not return to America in Said vessel, and that if Sent ⟨on⟩ board by open force they would do no duty whatever; after having employed all possible Means of Lenity to bring them to a Sense of their duty and to prevail upon them by good will to return peaceably on board, they Still persisted in their resolution; Upon which Captain Wilson Boush apprehensive that his life and the safety of his Ship might be in danger, sollicited me to consent to their leaving him. Encouraged by the terms and Expressions of your Circular letter of the 9th. April, which place full reliance on the discretion of Consuls in Such extraordinary cases, and aware of the plausible reasons of Captain Boush, I complied with his request, took said Men from the Ship Planter, lodged them in the Common Gaol, reimplaced them by other Americans then destitute in this port, and have since returned them to the country by several vessels bound direct for the U: S: this is the only and very peculiar case of Discharge which I have Granted and authorised. The provision of new registers with Such Secret Marks as appeared to be most likely to carry into effect the intentions of the legislature has certainly precluded fraud and forgery of Such Documents, but, It appears that no certain Means have been adopted to enable to Detect frauds in Certificates granted in the U: S: to vessels which are not entitled to a Register. Several applications have been made to this agency to procure Certificates of American property on French Vessels purchased in this port for account of American Citizens residing in the U: S: and to Enable them to navigate from this to the U: S: with Safety; but no Law appears to authorise the Delivery of Such Papers by Consuls. Similar applications made at Bordeaux, were likewise rejected; the Minister of the U: S: residing at Paris, consulted on the Occasion, has not yet pronounced; Such an important Subject however demands Elucidation & Remarks.
“The Many American saylors who have come round to this port, during the three months now elapsed from Lorient and other adjacent ports have all been returned to the U: S: I have paid their passages, maintained them during their Stay here as being destitute, hospital fees are adjusted, & yet there remains in my hands a small fund created as the law directs for which I shall account with the Treasury in three Months. According to appearance the provision authorised by Law is fully sufficient for the relief, in toto, of destitute Seamen, Consequently I shall have no occasion to draw on Government or forward any claim whatever.
“When Mr. W. D. Patterson comes here to fill the office in person should any vacancy offer in france or any port of Europe where my services could be useful to the United States and the president be disposed to honor me with an Appointment, I Shall at all times be ready to obey. My address is Simply to Simon Lynch Citizen of the United States and Merchant at Nantes—for Enquiries I can reffer you to his excellency Robt. R. Livingston, Minister plenipotentiary, Thoms. Stoughton Esqr. New-York and Elkanah Watson Esqr. Albany.”
